Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on May 31, 2022 has been considered.
Applicant’s response by virtue of amendment to claims has overcome the Examiner’s rejection under 35 USC § 112 paragraph.
Claims 1-20 are pending in this application and an action on the merits follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (U.S. Patent No. 2013/0124346) in view of Candelore et al. (U.S. Patent No. 9,317,847).

Regarding claim 1, Baldwin teaches a smart card that reduces fraud associated with the smart card, the smart card (security token) comprising: 
a communication interface; (interface, [7])
a housing; (housing, [6]
a microprocessor embedded in the housing; [18]
a battery for powering the communication interface and the microprocessor (battery, [31-36]); 
a nano GPS chip, located within the housing and in electronic communication with the communication interface and the microprocessor (GPS, [31]); 
the nano GPS chip for determining the location of the smart card
and executable instructions stored in a non-transitory memory, that when run by the microprocessor: determines the location of the smart card in response to a request for a smart card transaction authorization for a pre-determined transaction; (location fix derived from GPS receiver, [31]);
Baldwin substantially discloses the claimed invention, however does not explicitly disclose request for location received from POS,; receives via the communication interface the location of a mobile device associated with a specified user of the smart card; formulates a location delta based on the location of the smart card and the location of the mobile device; if the location delta is greater than or equal to a threshold distance, denies the request for smart card transaction authorization; and if the location delta is less than the threshold distance, then grants the request for smart card transaction authorization.  Baldwin teaches  being swiped at an unauthorized POS terminal may simply cause logic 125 to withhold access, retrieval, or delivery of transaction information until an authorized POS terminal is detected, while transporting security token 120 outside of a certain vicinity (such as a geo-fence) may cause logic 125 to erase all sensitive information and deactivate the security token until it is re-coupled. Finally, when security token is re-coupled to mobile device 100, it provides a transaction report, as well as any details of its communication with POS terminal 130. The transaction report may further include a list of items purchased, prices, any restrictions triggered, POS terminal ID, etc., [22, 27].
However, Candelore teaches FIG. 16 begins at decision diamond 260 by determining whether the authenticating device such as the CE device 12 is proximate to the e-card 50 attempting to execute a transaction with, e.g., the kiosk 52. This may be done by the kiosk detecting an NFC signal from both the e-card and the CE device 12 responsive to, e.g., an interrogation signal emitted from the kiosk, indicating that the CE device is local. Or, it may be done by the kiosk querying the CE device for its location information as derived from, e.g., its GPS receiver 30, and if the CE device location matches that of the kiosk, the CE device is determined to be local. Or, the CE device may make the proximity determination by receiving a message from the kiosk indicating the attempted transaction and requesting authorization, and if the CE device does not detect an NFC signal from the e-card, the CE device sends a message to the kiosk that authentication failed. Responsive to a determination that the CE device is local, the transaction is permitted or authorized at block 262; otherwise (authentication failed), the transaction is denied (or limited to a predetermined monetary value according to principles discussed above) at block 264, Col.13 ln 6-26.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system of Baldwin to include the above limitations as taught by Candelore in order to increase efficiency of the integrative ecosystems., (Candelore, background).

Regarding claim 4, Baldwin teaches trigger a periodic update transmitted from the communication interface to the mobile device, said periodic update that sets forth the location of the smart card, (updates, [28]).  

Regarding claim 5, Baldwin teaches establishes a wireless communication channel with one of an ATM and a point of sale device (POS); and triggers execution of the transaction at the one of the ATM and the POS by transferring transaction instructions corresponding to the transaction to the one of the ATM and the POS over the wireless communication channel, ( POS terminal 130 may also communicate via NFC with security token 120, [18-20]).

Regarding claim 6, Baldwin teaches communication interface comprising at least one electrical contact and the executable instructions, when run by the microprocessor, triggers execution of the transaction at the one of the ATM and the POS by establishing a contact-based communication channel with the one of the ATM and the POS, (This action may include a “swipe” of security token 120 with NFC reader 136 of POS terminal, [20]).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin and Candelore combination and further in view of Law (U.S. Patent Publication No. 2019/0286805)

Regarding claims 9-10, the combination does not explicitly disclose, however, Law teaches the smart card further comprises a microphone, the smart card configured: to receive, using the microphone, analog voice signals; to convert the voice signals received by the microphone into digital signals using Natural Language Processing (NLP); - 37 -to use the microprocessor to convert the digital signals into readable text; and to store the converted digital signals, [50, 335]
the smart card further comprises a speaker, the smart card configured: to convert digital sound signals generated by the smart card into comprehensible analog signals; and to play the analog signals using the speaker, [335].  
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system of combination to include the above limitations as taught by Law in order to securely exchange at least a portion of the data, (Law, [0007]).

Claims 2-3, 7-8, 11-17, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. (U.S. Patent No. 10,198,731) in view of Candelore et al. (U.S. Patent Publication No. 2013/0124346) and further in view of Harkes (WO Patent Publication No. 2013/039395)

Regarding claims 11, 20, similar rejection, as applied to claim 1, applies in view of Baldwin and Candelore. Baldwin does not explicitly teach smart card dimensions, however, Harkes teaches the smart card having a thickness that is not greater than .8 millimeters ("mm"); the housing comprises a thickness not greater than .8 millimeters ("mm") and a surface area not greater than 86 mm x 54 mm, (card dimensions, 85,7mmx54mm, thickness 0.79mm, see page, 21).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system of combination to include the above limitations as taught by Harkes, since dimensions of smart card is a matter of design choice, and would be obvious to one ordinary skill in the art to choose different card configuration and dimensions in order to perform the method steps of authorizing transaction based on location.

Regarding claims 2-3, 7-8, 12-13, 17 the combination does not explicitly disclose, however, Harkes teaches display screen configured to present location information derived from the nano GPS chip, as translated by the microprocessor; the display screen to present location information of a nearby Automated Teller Machine, said information derived from an electronic communication received by the communications interface from a remote location, (the smart card with display supporting GPS indoor and outdoor tracking, page 15); the housing and the nano GPS chip, when seated within the housing, collectively have a thickness that is not greater than .8 millimeters ("mm"); the housing comprises a thickness not greater than .8 millimeters ("mm") and a surface area not greater than 86 mm x 54 mm, (card dimensions, 85,7mmx54mm, thickness 0.79mm, see page, 21).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the system of combination to include the above limitations as taught by Harkes, since the card display configuration and dimensions of smart card is a matter of design choice, and would be obvious to one ordinary skill in the art to choose different card configuration and dimensions in order to perform the method steps of authorizing transaction based on location.

Regarding claim 14, Baldwin teaches trigger a periodic update transmitted from the communication interface to the mobile device, said periodic update that sets forth the location of the smart card, (updates, [28]).  

Regarding claim 15, Baldwin teaches establishes a wireless communication channel with one of an ATM and a point of sale device (POS); and triggers execution of the transaction at the one of the ATM and the POS by transferring transaction instructions corresponding to the transaction to the one of the ATM and the POS over the wireless communication channel, (POS terminal 130 may also communicate via NFC with security token 120, [18-20]).

Regarding claim 16, Baldwin teaches communication interface comprising at least one electrical contact and the executable instructions, when run by the microprocessor, triggers execution of the transaction at the one of the ATM and the POS by establishing a contact-based communication channel with the one of the ATM and the POS, (This action may include a “swipe” of security token 120 with NFC reader 136 of POS terminal, [20]).

Regarding claims 18-19, Baldwin does not explicitly teach smart card dimensions, however, Candelore teaches the smart card further comprises a microphone, the smart card configured: to receive, using the microphone, analog voice signals (Col.10, Col.5); to convert the voice signals received by the microphone into digital signals using Natural Language Processing (NLP); - 37 -to use the microprocessor to convert the digital signals into readable text; and to store the converted digital signals, (Col. 5 ln 50-57);
the smart card further comprises a speaker, the smart card configured: to convert digital sound signals generated by the smart card into comprehensible analog signals; and to play the analog signals using the speaker, (The alert may be an audible alert generated through the speakers 16, a tactile alert generated through the vibrator 48, a visual alert presented on the display, Col.7 ln 50-60. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Candelore reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627